Exhibit 10.35

 

AMENDMENT NUMBER SEVEN TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NUMBER SEVEN TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”), dated as of July 16, 2020, is entered into by and between
JMP HOLDING LLC, formerly known as JMP Group LLC, a Delaware limited liability
company (“Borrower”), the lenders from time to time party to the below-defined
Credit Agreement (together with their respective successors and assigns, each a
“Lender” and collectively, the “Lenders”) and CITY NATIONAL BANK, a national
banking association (“CNB”), as the administrative agent for the Lenders, (in
such capacity, together with its successors and assigns in such capacity, the
“Agent”) , and in light of the following:

 

WITNESSETH

 

WHEREAS, Borrower, Agent and the Lenders are party to that certain Second
Amended and Restated Credit Agreement, dated as of April 30, 2014 (as amended
and in effect immediately prior to the effectiveness of this Amendment, the
“Existing Credit Agreement”; the Existing Credit Agreement, as amended by this
Amendment, is referred to herein as the “Credit Agreement”);

 

WHEREAS, Borrower has requested that Agent and the Lenders make certain
amendments to the Existing Credit Agreement; and

 

WHEREAS, upon the terms and conditions set forth herein, Agent and the Lenders
are willing to accommodate Borrower's requests.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.           DEFINITIONS. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

 

2.           AMENDMENTS TO EXISTING CREDIT AGREEMENT. On the terms and subject
to the conditions of this Amendment:

 

(a)     The definition of “Permitted Liens” in Section 1.1 of the Credit
Agreement is hereby amended by deleting “; and” and adding the following new
clause (l) at the immediately end thereof:

 

“; and (l) Liens against the assets of JMP Securities securing obligations of
JMP Securities in favor of National Financial Services LLC and its affiliates,
in an aggregate amount not to exceed $250,000, and Mirae Asset Securities (USA)
Inc. and its affiliates, in an aggregate amount not to exceed $1,000,000, in
each case, pursuant to clearing agreements entered into in the ordinary course
of business.”

 

(b)     Section 2.3(c) of the Credit Agreement is hereby amended by replacing
the percentage “2.25” with the percentage “2.00”;

 

 

--------------------------------------------------------------------------------

 

 

(c)     Section 2.9 of the Credit Agreement is hereby amended by adding the
following provision at the immediate end of the first sentence thereof:

 

“; provided that, notwithstanding anything to the contrary set forth herein or
in any Loan Document, the Borrower shall not terminate or reduce any Revolving
Credit Facility Commitment prior to the Final Revolving Commitment Termination
Date.”

 

(d)     The Credit Agreement is hereby amended to add the following new Section
5.8 at the immediate end of Article V:

 

“5.8. Specified Pledged CLO Securities. (a) At all times during the term of this
Agreement, (i) the Borrower shall maintain CLO Securities of JMP Credit Advisors
CLO III Ltd. with a fair market value as of June 30, 2020 of at least equal to
$2,000,000, (ii) the Borrower shall maintain CLO Securities of JMP Credit
Advisors CLO IV Ltd. with a fair market value as of June 30, 2020 of at least
equal to $2,000,000 and (iii) JMP Investment Holdings LLC shall maintain CLO
Securities of JMP Credit Advisors CLO V Ltd. with a fair market value as of June
30, 2020 of at least equal to $2,000,000 (such CLO Securities specified in the
foregoing clauses (i), (ii) and (iii), the “Specified Pledged CLO Securities”),
in each case, in a segregated securities account, which account shall indicate
that it is and shall be pledged as collateral in favor of the Agent for the
benefit of the Lender Group and the Bank Product Providers.

 

(b)     Notwithstanding anything to the contrary set forth herein or in any Loan
Document, (i) no Specified Pledged CLO Securities shall be sold, assigned,
transferred, conveyed, or otherwise disposed of or released as Collateral and
(ii) no Borrower or any Affiliate thereof shall exercise any right to call any
CLO Entity that has issued any Specified Pledged CLE Securities or cause the
liquidation of any such CLO Entity, in each case, prior to the repayment in full
of the Obligations (other than unasserted contingent liabilities). ”

 

 

3.           REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and
warrants to Agent and the Lenders as follows:

 

a.     Borrower has the requisite power and authority to execute and deliver
this Amendment and the authority to perform its obligations hereunder and under
the Loan Documents to which it is a party. The execution, delivery, and
performance of this Amendment and the performance by Borrower of each Loan
Document to which it is a party (i) have been duly approved by all necessary
action and no other proceedings are necessary to consummate such transactions;
and (ii) are not in contravention of (A) any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court or
governmental authority binding on it, (B) the terms of its organizational
documents, or (C) any provision of any contract or undertaking to which it is a
party or by which any of its properties may be bound or affected;

 

b.     This Amendment has been duly executed and delivered by Borrower. This
Amendment will, upon its effectiveness in accordance with the terms hereof, and
each Loan Document to which Borrower is a party is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, and is in full force and effect except as such validity and
enforceability is limited by the laws of insolvency and bankruptcy, laws
affecting creditors' rights and principles of equity applicable hereto;

 

 

--------------------------------------------------------------------------------

 

 

c.     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower;

 

d.     Borrower does not have any actual or potential claim or cause of action
against Agent or any Lender for any actions or events occurring on or before the
date hereof, and Borrower hereby waives and releases any right to assert same;

 

e.     No Default or Event of Default has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment after giving
effect to this Amendment; and

 

f.     The representations and warranties in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (except to the
extent qualified by materiality, then such representations and warranties are
true and correct in all respects) on and as of the date hereof, as though made
on such date (except to the extent that such representations and warranties
relate solely to an earlier date).

 

4.           CONDITIONS PRECEDENT TO THIS AMENDMENT. The satisfaction of each of
the following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:

 

a.     Agent shall have received this Amendment, duly executed by Borrower, and
the same shall be in full force and effect;

 

b.     Agent shall have received a reaffirmation and consent (the “Reaffirmation
and Consent”) substantially in the form attached hereto as Exhibit A, duly
executed and delivered by each Person that is listed on the signature pages
thereof;

 

c.     The representations and warranties in the Credit Agreement and the other
Loan Documents shall be true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date) after giving
effect to this Amendment;

 

d.     No Default or Event of Default shall have occurred and be continuing as
of the date of the effectiveness of this Amendment after giving effect to this
Amendment; and

 

e.     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower.

 

5.          AGREEMENTS. This Amendment has been entered into without force or
duress, of the free will of Borrower, and the decision of Borrower to enter into
this Amendment is a fully informed decision and Borrower is aware of all legal
and other ramifications of each decision. It has read and understands this
Amendment, has consulted with and been represented by independent legal counsel
of its own choosing in negotiations for and the preparation of this Amendment,
has read this Amendment in full and final form, and has been advised by its
counsel of its rights and obligations hereunder and thereunder.

 

 

--------------------------------------------------------------------------------

 

 

6.          PAYMENT OF COSTS AND FEES. Borrower shall reimburse Agent on demand
for all of its actual out-of-pocket costs, expenses, fees and charges in
connection with the preparation, negotiation, execution and delivery of this
Amendment and any documents and instruments relating hereto (which costs may
include the reasonable fees and expenses of any attorneys retained by Agent).

 

7.        CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

 

8.         ENTIRE AMENDMENT. This Amendment, and terms and provisions hereof,
the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

9.          COUNTERPARTS; ELECTRONIC EXECUTION. This Amendment may be executed
in any number of counterparts, all of which when taken together shall constitute
one and the same instrument and any of the parties hereto may execute this
Amendment by signing any such counterpart. Delivery of an executed counterpart
of this Amendment by telefacsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

 

10.          EFFECT ON LOAN DOCUMENTS.

 

a.     The Existing Credit Agreement, as amended hereby, and each of the other
Loan Documents shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects.
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect. The execution, delivery and performance of this Amendment
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of Agent or any Lender under the Credit
Agreement or any other Loan Document. The amendments set forth herein are
limited to the specifics hereof, and, except as expressly set forth herein,
shall neither excuse any future non-compliance with the Credit Agreement, nor
operate as a waiver of any Unmatured Event of Default or Event of Default.

 

b.     Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof' or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof' or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

 

--------------------------------------------------------------------------------

 

 

c.     To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control. To the extent that any terms and conditions in
any of the Loan Documents shall contradict or be in conflict with any terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

d.     This Amendment is a Loan Document.

 

e.     Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.

 

11.        REAFFIRMATION OF OBLIGATIONS. Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the other Loan Documents to which it is a party effective as of the date
hereof and as amended hereby. Borrower hereby further ratifies and reaffirms the
validity and enforceability of all of the liens and security interests in the
Collateral heretofore granted, pursuant to and in connection with any Loan
Document to Agent as collateral security for the obligations under the Loan
Documents in accordance with their respective terms, and acknowledges that all
of such liens and security interests, and all Collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof, in each case except as otherwise
expressly provided in the Loan Documents.

 

12.        SEVERABILITY. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

[Signature pages follow.]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

BORROWER:

JMP HOLDING LLC, formerly known as

    JMP Group LLC,     a Delaware limited liability company                    
By:

/s/ Raymond Jackson

    Name:

Raymond Jackson

    Title:

Chief Financial Officer

 

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

AGENT AND LENDER:

CITY NATIONAL BANK,

    a national banking association,     as Agent and as a Lender                
    By: /s/ Eric Lo     Name: Eric Lo     Title: Senior Vice President  

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in (a) that certain Second Amended and Restated
Credit Agreement entered into between JMP HOLDING LLC, formerly known as JMP
Group LLC, a Delaware limited liability company (“Borrower”), the lenders from
time to time party to the below-defined Credit Agreement (together with their
respective successors and assigns, each a “Lender” and collectively, the
“Lenders”), and CITY NATIONAL BANK, a national banking association (“CNB”), as
the administrative agent for the Lenders, (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), dated as of April 30,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), (b) that certain Amendment Number One to Second
Amended and Restated Credit Agreement, dated as of April 25, 2016, by and among
Borrower, Agent and the Lenders, (c) that certain Amendment Number Two to Second
Amended and Restated Credit Agreement, dated as of August 24, 2016, by and among
Borrower, Agent and the Lenders, (d) that certain Amendment Number Three to
Second Amended and Restated Credit Agreement, dated as of May 12, 2017, by and
among Borrower, Agent and the Lenders, (e) that certain Amendment Number Four to
Second Amended and Restated Credit Agreement, dated as of August 6, 2018, by and
among Borrower, Agent and Lenders, (f) that certain Amendment Number Five to
Second Amended and Restated Credit Agreement, dated as of July 1, 2019, by and
among Borrower, Agent and Lenders, (g) that certain Amendment Number Six to
Second Amended and Restated Credit Agreement, dated as of September 5, 2019, by
and among Borrower, Agent and Lenders and (h) that certain Amendment Number
Seven to Second Amended and Restated Credit Agreement, dated as of July 16, 2020
(the “Amendment”) by and among Borrower, Agent and Lenders. The undersigned
hereby (a) represents and warrants to Agent and the Lenders that the execution,
delivery, and performance of this Reaffirmation and Consent are within its
powers, have been duly authorized by all necessary action, and are not in
contravention of any law, rule, or regulation, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or governmental authority,
or of the terms of its charter or bylaws, or of any contract or undertaking to
which it is a party or by which any of its properties may be bound or affected;
(b) consents to the transactions contemplated by the Amendment and by each
amendment to any Loan Document executed on or before the date hereof; (c)
acknowledges and reaffirms its obligations owing to Agent and the Lenders under
any Loan Documents to which it is a party; and (d) agrees that each of the Loan
Documents to which it is a party is and shall remain in full force and effect.
Although each of the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, each understands that Agent and
the Lenders have no obligation to inform it of such matters in the future or to
seek its acknowledgment or agreement to future amendments, and nothing herein
shall create such a duty. Delivery of an executed counterpart of this
Reaffirmation and Consent by telefacsimile or electronic mail shall be equally
as effective as delivery of an original executed counterpart of this
Reaffirmation and Consent. Any party delivering an executed counterpart of this
Reaffirmation and Consent by telefacsimile or electronic mail also shall deliver
an original executed counterpart of this Reaffirmation and Consent but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Reaffirmation and Consent.
This Reaffirmation and Consent shall be governed by the laws of the State of
California.

 

[Signature pages follow.]

 

Exhibit A

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

  HARVEST CAPITAL STRATEGIES LLC,     a Delaware limited liability company      
              By: /s/ Raymond Jackson       Name: Raymond Jackson       Title:
Chief Financial Officer                     JMP ASSET MANAGEMENT INC.,     a
Delaware limited liability company                     By: /s/ Raymond Jackson  
    Name: Raymond Jackson       Title: Chief Financial Officer                  
  JMP INVESTMENT HOLDINGS LLC,     a Delaware limited liability company        
            By: /s/ Raymond Jackson       Name: Raymond Jackson       Title:
Chief Financial Officer                     JMP ASSET MANAGEMENT LLC,     a
Delaware limited liability company                     By: /s/ Raymond Jackson  
    Name: Raymond Jackson       Title: Chief Financial Officer                  
  JMP CAPITAL LLC,     a Delaware limited liability company                    
By: /s/ Raymond Jackson       Name: Raymond Jackson       Title: Chief Financial
Officer  

 

 

Exhibit A

 

--------------------------------------------------------------------------------

 

 

  JMP CAPITAL I MANAGING MEMBER LLC,     a Delaware limited liability company  
                  By: /s/ Raymond Jackson       Name: Raymond Jackson      
Title: Chief Financial Officer                     HARVEST CAPITAL STRATEGIES
HOLDINGS LLC,     a Delaware limited liability company                     By:
/s/ Raymond Jackson       Name: Raymond Jackson       Title: Chief Financial
Officer                     JMP REALTY I LLC,     a Delaware limited liability
company                     By: /s/ Raymond Jackson       Name: Raymond Jackson
      Title: Chief Financial Officer                     JMP REALTY II LLC,    
a Delaware limited liability company                     By: /s/ Raymond Jackson
      Name: Raymond Jackson       Title: Chief Financial Officer                
    JMP GROUP INC.,     a Delaware corporation                     By:
/s/ Raymond Jackson       Name: Raymond Jackson       Title: Chief Financial
Officer  

 

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT]

 

 